Citation Nr: 0634288	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-04 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1969 to 
January 1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO) which denied service connection 
for a back disability.  

A Board hearing was held on June 2004; the hearing transcript 
has been associated with the file.  The Board remanded the 
case to the RO for further development in October 2003 and 
January 2005.  Development has been completed and the case is 
once again before the Board for review.


FINDING OF FACT

The veteran's current back disability is not etiologically 
related to a disease or injury in service.  


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
November 2001 letter, VA informed the veteran of the evidence 
necessary to substantiate his claim and asked him to provide 
any evidence that pertains to his claim.  The letter informed 
the veteran of evidence VA would reasonably seek to obtain 
and of information and evidence for which he was responsible.  

A July 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  However, despite the inadequate 
timing of this notice, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service medical records, VA treatment records, VA 
examinations, private treatment records, Social Security 
Administration (SSA) records, a hearing transcript, and 
various lay statements have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

The veteran is seeking service connection for a back 
disability.  In order to establish service connection for a 
claimed disability, the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  Service connection may be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2005).  
In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty. 38 U.S.C.A. 
§§ 1101, 1112 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 
3.309 (2005).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. Brown, 8 
Vet. App. 563 (1996); Caluza v. Brown, 7 Vet. App. 498 
(1995).  In this case, the veteran does not assert that 
claimed disabilities were incurred in combat.  Thus, 38 
U.S.C.A. § 1154(b) is not for application.

In September 1996 and April 2002 statements and in his June 
2004 hearing testimony, the veteran described an in-service 
injury, where he was hit from behind by an empty ammunitions 
box blown into the air by a helicopter.  The veteran contends 
that his current back disability is related to this in-
service injury.  Service medical records show that the 
veteran was seen in April 1970 for blunt trauma to the right 
thorax with pain around the ribs after being hit by an 
ammunitions box blown into the air by a helicopter.  Initial 
x-rays did not reflect a rib fracture; however, repeat x-rays 
showed probable fracture of the right ninth rib.  The veteran 
was told to avoid heavy lifting, straining, and running for 2 
weeks.  He was seen later in April 1970 for continued 
complaints of pain the right posterior thorax with deep 
coughing.  He had trouble sleeping on his side and had pain 
with prolonged walking.  A physical examination did not 
reflect any abnormality of thoracic movement.  No chronic 
residuals were noted on a September 1971 separation 
examination report.

The veteran was first seen for back problems in 1994.  March 
1994 treatment records from Mt. Margaret Memorial Hospital 
and Oakland Neurosurgical Associates reflect x-ray and MRI 
evidence of degenerative changes in the thoracic and cervical 
spine and herniated discs in the cervical spine.  VA 
treatment records reflect a July 1996 diagnosis of spinal 
stenosis, and an August 1996 diagnosis of mild to moderate 
degenerative changes in the cervical spine.  The veteran 
stopped working in March 1999 due to back problems.  VA 
treatment records from July 2002 to February 2006 and a 
January 2006 VA examination reflect current diagnoses of 
degenerative disc disease of the lumbosacral spine, cervical 
and lumbar spinal stenosis, and an August 2004 operation for 
herniated cervical discs.  

Although the veteran has a current back disability, it is not 
shown by competent medical evidence to be related to his in-
service injury.  The record shows that the veteran was 
injured in service; however, the medical evidence shows that 
injury was to the ninth thoracic rib, and no back problems 
were noted.  The veteran was seen by VA in October 2001 for 
recurrent focal right posterior lower rib pain.  VA x-rays 
showed no evidence of an acute fracture.  There was a healed 
fracture of the right ninth rib.  No other abnormalities were 
identified.  A November 2001 VA bone scan revealed some focal 
fifth rib uptake consistent with a remote Vietnam trauma.  A 
July 2002 VA treatment report noted an active combat injury 
around the ninth thoracic rib seen on VA x-rays, but ruled 
out associated disc disease.  Current medical records confirm 
a past injury to the ninth thoracic rib, and reflect 
complaints related to the right rib.  However, the July 2002 
note indicates that the veteran's disc disease is not 
associated with his in-service injury to the ninth thoracic 
rib. 

In a June 2004 letter, Dr. L.E. relayed an extensive medical 
history as reported by the veteran.  He indicated review of 
previous MRIs and x-rays and examined the veteran.  Dr. L.E. 
stated that based on the veteran's history, having had no 
trauma prior to service and no significant trauma since 
discharge, and listening to the veteran's description of his 
activities in Vietnam, that the veteran's arthritic process 
began through the heavy trauma sustained to his spine in 
Vietnam jumping 6 to 8 feet out of the helicopter with an 80 
to 100 pound pack.  Dr. L.E. stated that the continued trauma 
of active duty in Vietnam hastened and caused the development 
of severe arthritis in this relatively young man.  

The VA examiner reviewed the claims file during a January 
2006 VA examination.  The examiner noted that the veteran was 
working with a utility company but stopped working because of 
his back in March 1999.  The veteran was assessed with 
degenerative disc disease of the lumbosacral spine with 
spinal stenosis.  The examiner stated that he could not 
related the spine conditions to service without resort to 
speculation, because service medical records did not reflect 
chronic spine complaints, there were no complaints on 
discharge, and the veteran's first complaint relating to the 
spine was about 20 years after service.  

According to CAVC, "the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board.  Id.  In 
this case, the Board finds that a VA examiner's opinion in 
regard to service connection is more probative than Dr. 
L.E.'s opinion.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (holding that VA may favor the opinion of one 
competent medical expert over that of another when VA gives 
an adequate statement of reasons and bases).  

The VA examiner's review of the claims file included a review 
of service medical records and current treatment reports in 
regard to the veteran's back disability.  Dr. L.E. indicated 
that he reviewed the veteran's medical records.  However, it 
is notable that he did not cite to any specific records in 
his report.  Dr. L.E. also stated that his opinion was based 
on the veteran's self-reported history of having no 
significant trauma since discharge and the veteran's own 
description of his activities in Vietnam.  Dr. L.E. did not 
relate arthritis to the veteran's documented April 1970 in-
service injury, but instead related such to the veteran own 
undocumented reports of jumping out of helicopters with heavy 
packs.  Regardless of whether the veteran did jump out of 
helicopters with heavy packs, it is notable that there is no 
corroborative evidence on file of contemporaneous complaints, 
treatment or diagnoses in service (or decades thereafter) 
relating to spinal trauma sustained via parachute jumps.  

In contrast, the VA examiner's opinion was based on service 
medical records, which showed no complaints of spinal 
problems in service or for more than 20 years thereafter.  
The Board finds that a VA medical opinion, based on medical 
evidence of record, is more probative than an opinion 
premised on an unsubstantiated account of the veteran.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993).  

The Board has considered the veteran's own statements in 
support of his claim.  The Board acknowledges the veteran's 
belief that his current back disability is related to his in-
service injury.  However, where the determinative issue is 
one of medical causation or diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). See also Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993)).

C.  Conclusion

Although the veteran has a current back disability such is 
not related to a disease or injury in service and arthritis 
did not manifest within a year of separation from service.  
Specifically, no nexus has been established by competent 
medical evidence between the veteran's current disability and 
his documented in-service injury to the thoracic rib.  

The Board concludes the preponderance of the evidence is 
against finding that the veteran has a back disability 
etiologically related to active service.  The appeal is 
accordingly denied.  In making this determination, the Board 
has considered the provisions of 38 U.S.C.A. § 5107(b) 
regarding benefit of the doubt, but there is not such a state 
of equipoise of positive and negative evidence to otherwise 
grant the veteran's claim.


ORDER

Service connection for a back disability is denied.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


